Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 3, 6-14, 21-33, 37-39 and 41-43 have been cancelled. 
Claims 43-46 have been withdrawn.
	Claims 1, 2, 4, 5, 15-20, 34-36, and 40 are under examination. Applicant’s amendment has necessitated a new ground of rejection. Accordingly, this Action is FINAL.

	Withdrawn rejections:
Applicant's amendments and arguments filed 6/4/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1, 2, 4-6, 9, 12, 13, 21, 22, 40 and 41 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (J Pharm Pharmaceut Sci. 2008;11(3):22-29) as evidenced by Yen et al. (Abstract of: Mol Nutr. Food Res. 2011;55(5):733-48). Applicant has amended the claims to overcome this rejection. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 15-20, 34-36, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dor et al. (US 20060182771) and Gaynes et al. (Clinical Ophthalmology 2008:2(2):355-368) and Khan et al. (Scientia Pharmaceutica 2012 pages 1027-1043) and Bolko et al. (Drug Development and Industrial Pharmacy, 2014; 40(1):102-109) and Lu et al. (International Journal of Nanomedicine 2013;8:1879-1886).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Applicant claims:

    PNG
    media_image1.png
    409
    686
    media_image1.png
    Greyscale

The claims are examined as they read upon the elected species of the poorly water-soluble drug is a non-steroidal anti-inflammatory agent. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	
	Dor et al. teach stable self-emulsifying systems for delivering therapeutic agents to the aqueous medium in or proximal to the eye (Abstract; [0022, 0097, 0135, 0153-0154]; claims 9-11 and 28) comprising about 2-70% solvent, about 2-70% surfactant, and about 0-40% co-surfactants [0050-0052], no water is present, where the co-surfactant is just other surfactants used in combination with the surfactant [0132], where non-steroidal anti-inflammatory agents (the elected species) [0061] such as amfenac [0067]. Dor et al. teach a formulation where the surfactant can be cremophor EL and the solvent can be Imwitor 742 or Capmuls PG8 ([0032] and claims 12-18). Dor et al. teach using as solvents, including combinations of solvents, such as castor oil, polysorbate 80,  PEG300 and PEG400 [0108] as well as propylene glycol, Captex 355 (which are medium chain caprylic/capric triglycerides) and Capmul MCM (which are medium chain caprylic/capric mono- and di-glycerides) [0112]. Dor et al. teach using cremophor RH40, EL, EL-P and Tween 80 (polysorbates 80) as a surfactants [0128, 0130].
Thus the ordinary artisan understands and derives from Dor et al. a non-aqueous formulation containing:
about 2-70% solvents such as castor oil, polysorbate 80,  PEG300, PEG400, propylene glycol, Captex 355 and Capmul MCM and mixtures thereof;
about 2-70% surfactants such as cremophor RH40, EL, EL-P and Tween 80 (polysorbates 80); and
about 0-40% co-surfactants such as cremophor RH40, EL, EL-P and Tween 80 (polysorbates 80).
Please note that with overlapping ranges, the principle of law states: 
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. That is not to say that the claimed composition having a narrower range is unpatentable. Rather, the existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Accordingly, the artisan derives from the teachings of Dor et al. a self-emulsifying non-aqueous formulation comprising:
about 10% w/w castor oil, about 60% w/w cremophor ELP (purified polyoxyl 35 castor oil) and about 30% w/w PEG300 (instant claim 16); or
about 5 or 10% w/w castor oil, about 5 or 10% w/w Capmul MCM, which includes 1:1 w/w mixture of castor oil and medium chain mono- and di-glycerides, about 53% or 60% w/w cremophor ELP and about 27% or 30% w/w PEG300 (instant claims 19 and 20); or
about 15% w/w castor oil, about 5% w/w capmul MCM, about 60% w/w cremophor ELP and about 20% w/w PEG400 (instant claim 36); or

With regard to instant claim 1, Dor et al. teach that the droplets maybe any size up to 5000 nm [0031, 0042], thus reading on eye drops. 
Lu et al. teach spontaneously forming microemulsions comprising castor oil, cremophor EL (polyoxyl 35 castor oil), 1,2-propane diol (propylene glycol) and PEG400 
Bolko et al. teach mixed lipid phase self-microemulsifying drug delivery systems (SMEDDS) where (Abstract). Bolko et al. teach that: “Lipid phase composed of diverse lipid species, castor oil (long-chained triglyceride) and Capmul MCM (mixture of medium chain mono and diglycerides) allowed formulation of mixed lipid SMEDDS with lower surfactants content (60% Cremophor EL/RH 40/RH 60). Mixed lipid phase SMEDDS showed best self-emulsifying ability with regard to self-emulsifying time as well as droplet size and monodispersity of microemulsions obtained upon SMEDDS dilution with aqueous phase.” (Abstract).
Bolko et al. is directed to mixed lipid SMEDDS formulations for poorly soluble drugs (abstract). Bolko et al. demonstrate that mixtures of Capmul MCM/castor oil in a 1:1 ratio in amounts from 0.1-0.2, which is interpreted as reading on about 10-20% w/w, as well as castor oil alone in amount of 0.1, which is interpreted as reading on about 10% w/w, with cremophor RH40 (polyoxyl 40 hydrogenated castor oil) produce microemulsions in Figure 2 reproduced in part below:

    PNG
    media_image2.png
    449
    1061
    media_image2.png
    Greyscale

The artisan recognizes from (E) that about 5% or 10% w/w castor oil, about 5% or 10% w/w medium chain mono- and di-glycerides and about 53-60% w/w polyoxyl castor oil can make microemulsions. The artisan recognizes that in (F), microemulsions can be made with about 10% castor oil and about 60% polyoxyl castor oil. Furthermore, Bolko et al. also use cremophor EL which is polyoxyl 35 castor oil (Figure 2, A-C). Bolko et al. state that: “combination of Capmul MCM and castor oil yielded the greatest microemulsion region, regardless of the type of Cremophor used as a surfactant” (bottom of left column page 105 to top of right column page 105). Accordingly, Bolko et al. teach and suggest self-emulsifying systems with about 10% w/w castor oil or about 10-20% w/w of a blend of medium chain mono- and di-glycerides blended with castor oil, polyoxyl hydrogenated castor oil and a poorly water-soluble drug.
Bolko et al. report the droplet size as below 50 nm was obtained and poor dispersibility was observed with a droplet size of 200 nm (page 106, bottom left column; and Table 3). Bolko et al. report that: “mixed lipid SMEDDS were more likely to form microemulsions in the presence of aqueous phase and exhibited superior self-emulsifying properties and dissolution profile.” (Page 108, conclusion right column).
amfenac which is a highly effective non-selective cyclooxygenase inhibitor (Abstract; Figure 4). Gaynes et al. teaches that all ophthalmic NSAID preparations were relatively water-soluble phenylalkanoic and phenylacetic acids thus having limited ability to penetrate the corneal epithelium while nepafenac is less polar thus reducing ionic influences associated with corneal epithelial absorption (page 359, upper right column). Gaynes et al. teach that: “Hence ophthalmic nepafenac being a base and maintained as an ophthalmic solution at pH 7.4 would exist more as a unionized drug and is therefore absorbed readily across the cornea at higher levels of tear pH.” (page 361, upper left column). Gaynes et al. also teach that: “In vivo study in humans has shown that when applied topically to the cornea, nepafenac demonstrates both a faster time to Cmax as well as a higher aqueous humor concentration than either bromfenac or ketorolac.” (page 361, upper right column).
Khan et al. teach systematic development of self-emulsifying drug delivery systems (title; Abstract). Khan et al. teach that: “Selection of a suitable self-emulsifying formulation thus depends upon the assessment of the solubility of the drug in various components, the area of the self-emulsifying region as obtained in the phase diagram, and the droplet size distribution of the resultant emulsion following self-emulsification.” (page 1028, introduction). Khan et al. teach that: “a reduced 32 factorial design (without replicate) is also an established method to study the effect of selected parameters…” (page 1028, introduction; page 1030, table 1). Khan et al. describe performing solubility tests on the active in the various oils, surfactants and co-surfactants (solubility 
Khan e tal. teach that: “Pseudo-ternary phase diagram construction has been proven a vital step to generate the optimum ratio of oil/surfactant/co-surfactant.” (page 1039, conclusion).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Dor et al. is that Dor et al. do not expressly teach where the poorly water soluble drug is a non-steroidal anti-inflammatory agent such as nepafenac. This deficiency in Dor et al. is cured by the teachings of Gaynes et al. 
2. The difference between the instant application and Dor et al. is that Dor et al. do not expressly teach the size of the oil droplets is in the range of 10-200 nm. This deficiency in Dor et al. is cured by the teachings of Bolko et al. and Lu et al.
3. The difference between the instant application and Dor et al. is that Dor et al. do not expressly teach a composition comprising about 10% w/w castor oil or about 10% to about 20% w/w of a blend of medium chain mono- and di-glycerides blended with castor oil in the arrangement and amounts of the instantly claimed oils, surfactants and co-surfactants. This deficiency in Dor et al. is cured by the teachings of Bolko et al., Lu et al. and Khan et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add a non-steroidal anti-inflammatory agent such as nepafenac, as suggested by Gaynes et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Dor et al. teach adding the non-steroidal anti-inflammatory agent amfenac which Gaynes et al. teaches is the active agent from the prodrug nepafenac. The artisan would be 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to obtain the size of the oil droplets is in the range of 10-200 nm, as suggested by Bolko et al. and Lu et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Dor et al. teach that droplet sizes include up to 5000 nm which embraces the instant range and Bolko et al. teach that the droplet size of compositions with about 10% w/w castor oil or about 10-20% w/w of a blend of medium chain mono- and di-glycerides blended with castor oil below 50 nm was obtained and poor dispersibility was observed with a droplet size of 200 nm thus providing the artisan with a motivation not to go above 200 nm.  Even with the addition of propylene glycol and PEG400 co-surfactant the particle size was still within 50 nm as reported by Lu et al. Thus, the ordinary artisan would have a reasonable expectation of success in forming oil droplets in the instant range of 10-200 nm. It is merely a matter of optimizing the concentration of the components to achieve the instant droplet size range in the absence of evidence to the contrary.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Dor et al. with about 10% w/w castor oil or about 10% to about 20% w/w of a blend of medium chain mono- and di-glycerides blended , as suggested by Lu et al., Bolko et al. and Khan et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because not only does Dor et al. set forth overlapping amounts of each component but also the identity of each instantly claimed component. Bolko et al. further more specifically guides the artisan to compositions with about 10% w/w castor oil or about 10% to about 20% w/w of a blend of medium chain mono- and di-glycerides blended with castor oil where the mixed lipid phase SMEDDS showed best self-emulsifying ability with regard to self-emulsifying time as well as droplet size and monodispersity of microemulsions obtained upon SMEDDS dilution with aqueous phase. Lu et al. also directs the artisan to combining castor oil, polyoxyl 35 castor oil, propylene glycol and PEG400. Consequently, in view of the combined references, a composition that can self-emulsify upon mixture with an aqueous solution upon instillation to the eye comprising: 
about 10% castor oil or about 10% to about 20% of a blend of medium chain mono- and di-glycerides with castor oil in a weight ratio of 1:1 to 1:3; 
a poorly water-soluble drug;
one or more surfactants selected from the group consisting of purified polyxoyl 35 castor oil; polyoxyl 40 hydrogenated castor oil and polysorbate 80; and
one or more co-solvents selected from the group consisting of PEG300, PEG400 and propylene glycol;
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Thus, there does not appear to be anything inventive about the amounts of the components instantly claimed when the prior art not only teaches and suggests the same components named and overlapping amounts of each components but also the prior art explains to the ordinary artisan how to determine the optimum amount for the self-emulsifying system in a systematic approach. It then becomes nothing more than a routine laboratory exercise to determine the best self-emulsifying system(s) for the desired pharmaceutical active ingredient using the 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:

Applicant argues that the: “the criticality of the claimed concentration of castor oil and of the claimed concentration of the blend of medium chain mono- and di-glycerides blended with castor oil has been shown” in formulations F1, F2 and F3 in Figures 2 and 3. However, the art of Bolko et al. have already rendered obvious the instantly claimed concentration of castor oil and of the claimed concentration of the blend of medium chain mono- and di-glycerides blended with castor oil has been shown to self-emulsify. So it would appear that this is an expected and predictable result.
Applicant argues that Dor’s broad disclosure does not direct the person of ordinary skill in the art to the compositions claimed. However, in the instant case, Dor is not read in a vacuum but also with the secondary references which do teach and 
Balakmumar was removed as a reference by Applicant’s amendment and is no longer relevant. 
Khan and Gaynes are relied upon as characterized by the Examiner. 
Applicant asserts advantageous viscosity characteristics when reconstituted in aqueous solution for a system consisting of castor oil, Capmul® MCM, Cremophor® ELP and PEG 400 which is nearly the same system taught by Lu et al. above (castor oil, cremophor EL (polyoxyl 35 castor oil), 1,2-propane diol (propylene glycol) and PEG400). Without comparative viscosity data, it cannot be determined if the prior art compositions have or do not have the same viscosity characteristics. 
The subject matter of dependent claims 16-20, 34, 35 and 36 have been addressed in the rejection. Applicant asserts that: “The formulation of claim 16 demonstrates superior physical properties as compared to the formulations described in Dor in view of Gaynes, Balakumar and Khan.” However, the Examiner has not been able to verify if those properties are indeed superior or not. 
The newly applied reference of Bolko et al. teaches a 1:1 w/w mixture of castor oil and medium chain mono- and di-glycerides in combination with polyoxyl 35 castor oil,which is expected to perform the same as purified material, and Bolko et al. teach that the formulations are stable with no phase separation and minimal loss of RSV content observed (page 104, right column; page 108, right column). Thus the prior art formulations appear to have the same physical properties that Applicant is arguing. The combined reference make it obvious to include PEG300 as a co-solvent. Optimization of 
VI.    ARGUING LIMITATIONS WHICH ARE NOT CLAIMED 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057.  
MPEP 2145 III states: The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613